DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alysa N. Youngson (72,795) on 05/09/2022.
12. (Currently Amended)  An X-ray phase imaging apparatus comprising:
an imaging system including an X-ray source, a detector for detecting X-rays emitted from the X-ray source, and a plurality of gratings arranged between the X-ray source and the detector;
a subject holder having a top surface configured to hold a subject;
a position switch having a main body portion and a moving portion connected to the bottom surface of the subject holder, the moving portion of the position switch configured to expand and contract to thereby move the subject holder between a retracted position in which a position of the subject is out of a region to be imaged by the detector and an imaging position in which the position of the subject is within the region to be imaged by the detector by changing a relative position between the subject holder and the imaging system;
a controller configured to control switching between the retracted position and the imaging position by the position switch; and
an image processor configured to generate an X-ray phase contrast image based on a first image captured at the retracted position and a second image captured at the imaging position,
wherein the controller is configured to control sequentially imaging at the retracted position and imaging at the imaging position,
wherein the controller is further configured to control sequentially moving the subject from the imaging position to the retracted position, imaging at the retracted position, moving the subject from the retracted position to the imaging position, and imaging at the imaging position based on a single operation input signal which is input by an operator.



Allowable Subject Matter
Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Yoneyama et al. disclose: an imaging system including an X-ray source (fig.15 item 60), a detector (fig.15 item 60) for detecting X-rays emitted from the X-ray source, and a plurality of gratings (fig.15 items 63 & 65) arranged between the X-ray source and the detector; a subject (fig.15 item 72) holder having a top surface (fig.15 item 61) configured to hold a subject; a position switch having a moving portion configured to switch between a retracted position in which a position of the subject is out of a region to be imaged by the detector and an imaging position in which the position of the subject is within the region to be imaged by the detector by changing a relative position between the subject holder and the imaging system (para. [0108]); a controller (fig.15 item 72) configured to control switching between the retracted position and the imaging position by the position switch; and an image processor configured to generate an X-ray phase contrast image based on a first image captured at the retracted position and a second image captured at the imaging position (para. [0109]). Yoneyama et al. the closest prior art, fail to teach, disclose, suggest or make obvious: the controller is configured to control sequentially moving the subject from the imaging position to the retracted position, imaging at the retracted position, moving the subject from the retracted position to the imaging position, and imaging at the imaging position based on a single operation input signal which is input by an operator.
Regarding independent claim 4, Yoneyama et al. the closest prior art, fail to teach, disclose, suggest or make obvious: a memory configured to store the first image, wherein the controller is configured to control sequentially imaging at the retracted position and imaging at the imaging position, wherein the image processor is configured to generate the x-ray phase contrast image based on the first image and second image stored in the memory and wherein the controller is configured to determine whether or not to update the first image in the memory based on a pixel value of a background portion of the x-ray phase contrast image and to control capturing the first image at the retracted position when updating the first image. 
Regarding independent claim 10, Yoneyama et al. the closest prior art, fail to teach, disclose, suggest or make obvious: the step of moving the subject to the retracted position, the step of capturing the first image, the step of relatively moving the subject holder and the imaging system to the, imaging position, and the step of capturing the second image are performed as a sequence of operations based on a single operation input signal which is input by an operator.
Regarding independent claim 12, Yoneyama et al. the closest prior art, fail to teach, disclose, suggest or make obvious: the controller is further configured to control sequentially moving the subject from the imaging position to the retracted position, imaging at the retracted position, moving the subject from the retracted position to the imaging position, and imaging at the imaging position based on a single operation input signal which is input by an operator.
Claims 3, 5-9, 11 are allowed on the same basis as independent claims 1, 4, 10 for dependency reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884